                 Case 1:21-mc-00002-P1 Document 1110 Filed 05/04/21 Page 1 of 1
                                         UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF NEW YORK
                                           WWW.NYSD.USCOURTS.GOV
                                     500 PEARL STREET, NEWYORK, NY 10007
                                300 QUARROPAS STREET, WHITE PLAINS, NY 10601


                  REQUEST FOR A CERTIFICATE OF GOOD STANDING

                                  OR A WALL CERTIFICATE

                                     File this request form on

                           miscellaneous case number 1:21-mc-(

ATTORNEY INFORMATION

Full Name:DanielstuartAlter                             SDNY Bar Code:
                                                                         DA 7158
Firm/ComoanvName:YankwittLLP

Address:,.140 Grand Street, Suite 705
City:_.White
              Plains                        State
                                                  New York      zio: 10601
                                        Email: daniel@yankwitt.com
Phone:(914)686              1500

Date ofAdmission to the Southern District of NY     June 1992
Requesting:                                       Wall Certificate




              liilSii
